United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 1, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41674
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANGEL ROMERO,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:04-CR-349-1
                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Angel Romero on appeal has

filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).   Romero filed no response.

Our independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.